Case: 14-51152      Document: 00513447146         Page: 1    Date Filed: 03/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 14-51152                                FILED
                                                                             March 31, 2016
                                                                             Lyle W. Cayce
PATRICK UZOMBA,                                                                   Clerk

                                                 Plaintiff-Appellant

v.

BEXAR COUNTY ADULT DETENTION CENTER; SERGEANT GARCIA;
FNU RAMDASS; FNU ALADNA, Badge #1014; FNU TENA-MORA, Badge
#1437; DANIEL, S.A.P.D. Officer; J. MARTIN, S.A.P.D. Officer, Badge #1193;
DR. K. WHITLEY, Medical Doctor; SERGEANT BERRY, B.C.A.D.C Sheriff
at Jail; UNIVERSITY HEALTH SYSTEM; CITY OF SAN ANTONIO;
SHERIFF JOHN DOE; SHERIFF JOHN #2 DOE; COURT APPOINTED
ATTORNEY; ROJAS, S.A.P.D. Officer,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-372


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Patrick Uzomba, Texas prisoner # 881642, has filed a motion to proceed
in forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
U.S.C. § 1983 complaint.           He seeks to challenge the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51152     Document: 00513447146      Page: 2   Date Filed: 03/31/2016


                                  No. 14-51152

determination that he was barred from proceeding IFP in the district court by
the three-strikes provision of 28 U.S.C. § 1915(g). Uzomba moves, in the
alternative, for an extension of time to file a brief after this court provides him
with certain legal documents filed in the district court, which he claims have
been confiscated by either jail officials or the police, and without which he will
be “prejudiced in his brief.” Uzomba has also filed a separate motion for
injunctive relief, in which he seeks the return of his medically prescribed
walking cane and a medical evaluation.
      Under § 1915(g), a prisoner may not proceed IFP in an appeal of a
judgment in a civil action if the prisoner has, on three or more prior occasions,
while incarcerated, brought an action or appeal that was dismissed as frivolous
or malicious or for failure to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.
§ 1915(g). “[A] prisoner with three strikes is entitled to proceed with his action
or appeal only if he is in imminent danger at the time that he seeks to file his
suit in district court or seeks to proceed with his appeal or files a motion to
proceed IFP.” Baños v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998).
      Uzomba argues that the § 1915(g) bar should not apply because he is
under imminent danger of serious physical injury. He claims that personnel
at the facility where he is a pretrial detainee confiscated his medically
prescribed walking cane without reason, placing him in imminent danger of
irreparable harm to his injured knee. As the district court pointed out, though,
Uzomba has made similar claims of delayed medical treatment for his knee
problems, including providing a cane, and those claims were dismissed as
frivolous for failure to show substantial harm. See Uzomba, 558 F. App’x at
474. Furthermore, based on the allegations in his past lawsuits, Uzomba has
been suffering from knee problems for years, and, therefore, he cannot claim



                                        2
    Case: 14-51152     Document: 00513447146     Page: 3    Date Filed: 03/31/2016


                                  No. 14-51152

that serious injury to his knee is imminent if he is not provided a walking cane
prior to his release. See id.
      Because Uzomba has not made the showing required to overcome the
§ 1915(g) bar, his motion for leave to proceed IFP on appeal is denied. For the
same reason, any appeal of the district court’s dismissal of his suit as barred
under § 1915(g) is frivolous and is dismissed. See 5TH CIR. R. 42.2; Baugh v.
Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997). Uzomba’s alternative request
for an extension of time is denied as his request for injunctive relief.
      The dismissal of this appeal as frivolous counts as yet another strike
under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.
1996). Uzomba is reminded of the three-strikes bar and is cautioned that
future frivolous or repetitive filings in this court or any court subject to this
court’s jurisdiction may subject him to additional sanctions.
      IFP DENIED; MOTION FOR EXTENSION DENIED; MOTION FOR
INJUNCTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        3